DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Claims 1-16 and 21-24 are pending in the application. Claim 2 is currently amended. Claims 17-20 have been canceled. Claims 21-24 are new. 

Response to Arguments
With regard to the Applicants’ Remarks dated January 29, 2021:
Regarding amendment to the claims, the amendment has been fully considered and is entered.

With regard to the Applicants’ Remarks dated February 15, 2022:
Regarding amendment to the claims, the amendment has been fully considered and is entered.
Applicant’s election of group I claims 1-16 without traverse has been acknowledged. Newly added claims 21-24 are examined as part of the elected group.
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-16, and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merwaday et al. (US 2019/0053178 A1).
As to claim 1, Merwaday teaches a non-transitory machine-readable medium storing instructions to cause one or more processors to perform operations comprising:
constructing a predicate on a first electronic device, wherein the predicate includes a condition associated with an attribute of a multi-device context store [creating a synchronization request frame that specifies synch duration and periodicity] (par. [0047]-[0051], Fig. 5B);
transmitting the predicate to a second electronic device [receiving the synchronization request frame at another vehicle] (par. [0052], Fig. 4);
receiving a notice from the second electronic device that the condition was satisfied [broadcasting synchronization frames when synch start duration and synch end duration are satisfied] (par. [0052], step 445); and 
performing an action on the first electronic device in response to the notice [using synch frames to synchronize communication with other devices] (par. [0052], [0054], step 455).

	As to claim 3, Merwaday teaches that the predicate is associated with a set of remote devices to which the predicate is to be transmitted (Fig. 1D, 1E, par. [0053]).

As to claim 4, Merwaday teaches that the predicate additionally includes a code block to be conditionally executed upon occurrence of the condition (par. [0047]-[0051]).

As to claim 5, Merwaday teaches that the predicate is a compound predicate that includes multiple conditions or code blocks (par. [0047]-[0051], Fig .5B).

As to claim 6, Merwaday teaches that the attribute of the multi-device context store is a context attribute associated with the first electronic device (par. [0046]-[0051]).

As to claim 7, Merwaday teaches that the attribute of the multi-device context store is a context attribute associated with the second electronic device (par. [0046]-[0051]).

As to claim 8, Merwaday teaches that the attribute of the multi-device context store is a context attribute associated with a third electronic device (par. [0046]-[0051]).

As to claim 9, Merwaday teaches that the condition can include a key path that specifies a context attribute and an identifier for the device for which the context is to be monitored (par. [0047]-[0051], Fig .5B).

As to claim 10, Merwaday teaches that devices to which the predicate is to be transmitted differs from the devices specified by the key path (par. [0047]-[0051], Fig .5B).

As to claim 11, Merwaday teaches that the notice from the second electronic device that the condition was satisfied includes a snapshot of changes to the context of the second electronic device (par. [0039]-[0043]).

As to claim 12, Merwaday teaches that the first electronic device is to perform an action in response to a change in the snapshot [using synch frames to synchronize communication with other devices] (par. [0052], [0054], step 455).

As to claim 13, Merwaday teaches that the action includes to execute a code block or callback on the first electronic device [using synch frames to synchronize communication with other devices] (par. [0052], [0054], step 455).

As to claim 14, Merwaday teaches that to execute a code block or callback on the first electronic device includes to determine whether to wake one of the one or more processors from a low-power state (par. [0032], [0072], [0080]).

As to claim 15, Merwaday teaches that the notice from the second electronic device that the condition was satisfied is received via a wireless network advertisement broadcast by the second electronic device (par. [0028], [0031], [0064]).

As to claim 16, Merwaday teaches that the notice from the second electronic device that the condition was satisfied is includes an updated attribute of the multi-device context store (par. [0052]-[0054]).

As to claim 21, Merwaday teaches a method comprising: 
constructing a predicate on a first electronic device, wherein the predicate includes a condition associated with an attribute of a multi-device context store [creating a synchronization request frame that specifies synch duration and periodicity] (par. [0047]-[0051], Fig. 5B);
transmitting the predicate to a second electronic device [receiving the synchronization request frame at another vehicle] (par. [0052], Fig. 4);
receiving a notice from the second electronic device that the condition was satisfied [broadcasting synchronization frames when synch start duration and synch end duration are satisfied] (par. [0052], step 445); and 
performing an action on the first electronic device in response to the notice [using synch frames to synchronize communication with other devices] (par. [0052], [0054], step 455).

As to claim 22, Merwaday teaches that the predicate additionally includes a code block to be conditionally executed upon occurrence of the condition (par. [0047]-[0051]).

	As to claim 23, Merwaday teaches an electronic device (Fig. 7) comprising:
	a memory (Fig. 7); and at least one processor (Fig. 7) configured to perform the functionality as discussed per claim 21 above.

	As to claim 24, Merwaday teaches all the elements as discussed per claim 22 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Merwaday et al. in view of Lindner et al. (US 2015/0189661 A1).
As to claim 2, Merwaday teaches all the elements except that the predicate is transmitted to the second electronic device by transmitting the predicate to a daemon on the first electronic device associated with the multi-device context store and transmitting the predicate to the second electronic device via the daemon.
Lindner is directed to communication between mobile devices (abstract). In particular, Lindner teaches a daemon that runs as a background process, rather than being under the direct control of an interactive user of the mobile communication device and is utilized for communication with other devices in the network (par. [0036]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Merwaday by transmitting the predicate to a daemon on the first electronic device associated with the multi-device context store and transmitting the predicate to the second electronic device via the daemon in order to rely on a background process for transmission of synch request frame thus, freeing the user from direct control, as what a daemon was typically used for in applicable art before the effective filing date of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442